Exhibit 10.31
EXECUTIVE EMPLOYMENT AGREEMENT (without term period)
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective (Date), by and
between (NAME) (“Executive”) and (Company Name), a [State] corporation
(“Company”).

1.   EMPLOYMENT. In consideration of the terms and commitments contained in this
agreement, Executive agrees to and acknowledges the following:   2.   DUTIES,
RESPONSIBILITIES AND TITLE. Executive shall assume and perform such duties,
functions and responsibilities relating to Executive’s employment with Company
as may be assigned from time to time by the Company. Executive’s title shall be
(Title) of Company, subject to modification as determined by the Company’s Chief
Executive Officer (“CEO”).   3.   COMPENSATION. Company agrees to compensate
Executive, and Executive agrees to accept as compensation in full, a base
salary. Employee will also be eligible for short-term incentive awards pursuant
to the terms of the Performance Incentive Program or any applicable successor
plan (“Bonus”) [optional: or other bonus program], and eligible to receive
awards under the 2006 Equity Incentive Plan, as amended and restated, or any
applicable successor plan and for such perquisites as are from time to time
received by similarly situated executives.   4.   COMPLIANCE WITH LAWS AND
POLICIES. Executive shall dedicate his/her full business time and attention to
the performance of duties hereunder, perform his/her duties in good faith and to
a professional standard, and fully comply with all laws and regulations
pertaining to the performance of his/her responsibilities, all ethical rules,
ABM’s Code of Business Conduct and Ethics, ABM’s Recoupment Policy as well as
any and all of policies, procedures and instructions of Company and ABM.   5.  
RESTRICTIVE COVENANTS. In consideration of the compensation, contract term,
potential Severance Benefits, continued employment provided by Company, as well
as the access Company will provide Executive to its Confidential Information, as
defined below, and current and prospective customers, all as necessary for the
performance of Executive’s duties hereunder, Executive hereby agrees to the
following during his/her employment and thereafter as provided:

  5.1   CONFIDENTIAL INFORMATION DEFINED. Confidential Information includes but
is not limited to (i) Company and its subsidiary companies’ trade secrets,
know-how, ideas, applications, systems, processes and other confidential
information which is not generally known to and/or readily ascertainable through
proper means by the general public; (ii) plans for business development,
marketing, business plans and strategies, budgets and financial statements of
any kind, costs and suppliers, including methods, policies, procedures,
practices,

1



--------------------------------------------------------------------------------



 



      devices and other means used by Company and its subsidiaries in the
operation of its business, pricing plans and strategies, as well as information
about Company and affiliated entity pricing structures and fees, unpublished
financial information, contract provisions, training materials, profit margins
and bid information; (iii) information regarding the skills, abilities,
performance and compensation of other employees of the Company or its
subsidiaries, or of the employees of any company that contracts to provide
services to the Company or its subsidiaries; (iv) information of third parties
to which Executive had access by virtue of Executive’s employment, including,
but not limited to information on customers, prospective customers, and/or
vendors, including current or prospective customers’ names, contact information,
organizational structure(s), and their representatives responsible for
considering the entry or entering into agreements for those services, and/or
products provided by Company and its subsidiaries; customer leads or referrals;
customer preferences, needs, and requirements (including customer likes and
dislikes, as well as supply and staffing requirements) and the manner in which
they have been met by Company or its subsidiaries; customer billing procedures,
credit limits and payment practices,; and customer information with respect to
contract and relationship terms and conditions, pricing, costs, profits, sales,
markets, plans for future business and other development; purchasing techniques;
supplier lists; (v) information contained in Company’s LCMS database, JDE , LMS
or similar systems; (vii) any and all information related to past, current or
future acquisitions between Company or Company-affiliated entities including
information used or relied upon for said acquisition (“Confidential
Information.”)     5.2   NON-DISCLOSURE. Company and Executive acknowledge and
agree that Company has invested significant effort, time and expense to develop
its Confidential Information. Except in the proper performance of this
Agreement, Executive agrees to hold all Confidential Information in the
strictest confidence, and to refrain from making any unauthorized use or
disclosure of such information both during Executive’s employment and at all
times thereafter. Except in the proper performance of this Agreement, Executive
shall not directly or indirectly disclose, reveal, transfer or deliver to any
other person or business, any Confidential Information which was obtained
directly or indirectly by Executive from, or for, Company or its subsidiaries or
by virtue of Executive’s employment. This Confidential Information has unique
value to the Company and its subsidiaries, is not generally known or readily
available by proper means to their competitors or the general public, and could
only be developed by others after investing significant effort, time, and
expense. Executive understands that Company or its subsidiaries would not make
such Confidential Information available to Executive unless Company was assured
that all such Confidential Information will be held in trust and confidence in
accordance with this Agreement and applicable law. Executive hereby acknowledges
and agrees to use this Confidential Information solely for the benefit of
Company and its affiliated entities.

2



--------------------------------------------------------------------------------



 



  5.3   NON-SOLICITATION OF EMPLOYEES. Executive acknowledges and agrees that
Company has developed its work force as the result of its investment of
substantial time, effort, and expense. During the course and solely as a result
of Executive’s employment with Company, Executive will come into contact with
employees of Company and affiliated-entities, develop relationships with and
acquire information regarding their knowledge, skills, abilities, salaries,
commissions, benefits, and other matters that are not generally known to the
public. Executive further acknowledges and agrees that hiring, recruiting,
soliciting, or inducing the termination of such employees will cause increased
expenses and a loss of business. Accordingly, Executive agrees that while
employed by Company and for a period of one year following the termination of
Executive’s employment (whether termination is voluntary or involuntary),
Executive will not directly or indirectly solicit, hire, recruit or otherwise
encourage, assist in or arrange for any employee to terminate employment with
Company or any other Company-affiliated entity except in the proper performance
of this Agreement. This prohibition against solicitation shall include but not
be limited to: (i) identifying to other employers or their agents, recruiting or
staffing firms, or other third parties the Company employee(s) who have
specialized knowledge concerning Company’s business, operations, processes,
methods, or other confidential affairs or who have contacts, experience, or
relationships with particular customers; (ii) disclosing or commenting to other
employers or their agents, recruiting or staffing firms, or other third parties
regarding the quality or quantity of work, specialized knowledge, or personal
characteristics of any person still employed by Company or any other
Company-affiliated entity; and (iii) providing such information to prospective
employers or their agents, recruiting or staffing firms, or other third parties
preceding possible employment.     5.4   NON-SOLICITATION OF CUSTOMERS.
Executive acknowledges and agrees that Company and its subsidiaries have
identified, solicited, and developed their customers and developed customer
relationships as the result of their investment of significant time, effort, and
expense and that Company has a legitimate business interest in protecting these
relationships. Executive further acknowledges that he or she would not have been
privy to these relationships were it not for Executive’s employment by Company.
Executive further acknowledges and agrees that the loss of such customers and
clients would damage Company and potentially cause Company great and irreparable
harm. Consequently, Executive covenants and agrees that during and for one year
following the termination of Executive’s employment with Company (whether such
termination is voluntary or involuntary), Executive shall not, directly or
indirectly, for the benefit of any person or entity other than the Company,
attempt to seek, seek, attempt to solicit, solicit, or accept work from any
customer, client or active customer prospect with whom Executive developed a
relationship while employed by Company or otherwise obtained Confidential
Information about for the purpose of diverting business from Company or an
affiliated entity. In addition, Executive agrees that at all times after the
voluntary or involuntary

3



--------------------------------------------------------------------------------



 



      termination of Executive’s employment, Executive shall not attempt to
seek, seek, attempt to solicit, solicit, or accept work from of any customer or
active customer prospect of Company or any other Company-affiliated entity
through the direct or indirect use of any Confidential Information or by any
other unfair or unlawful business practice.     5.5   POST EMPLOYMENT
COMPETITION. Executive agrees that while employed by Company and for a period of
twelve months following Executive’s termination of employment (whether such
termination is voluntary or involuntary), Executive shall not work, perform
services for, or engage in any business, enterprise, or operation that calls
for, requires, or contemplates Executive providing any work, services, or effort
that (i) requires Executive to provide any work, service, or effort that could
or would require the application, disclosure, reliance, or use of the
Confidential Information or other legitimate business interest, including
relationships, of Company for any third-party, or (ii) is substantially similar
to those services or work Executive performed on the Company’s behalf which
compete directly or indirectly with the Company or any Company-affiliated entity
of which Executive had information or knowledge by providing goods, products, or
services that are the same or substantially similar to those provided by Company
in the twelve month period preceding the effective date of Executive’s
termination of employment. The Executive acknowledges that the Company and its
subsidiaries are engaged in business in various states throughout the U.S.
Accordingly, and in view of the nature of Executive’s nationwide position and
responsibilities, Executive agrees that the provisions of this Section’s
restrictions shall be applicable to Executive in each state and each foreign
country in which the Executive performed work, services, or engaged in business
activity on behalf of the Company or Executive was provided confidential or
proprietary information regarding the Company’s business activities in those
areas within the twelve-month period preceding the effective date of Executive’s
termination of employment. This Section 5.5 shall not apply if the State of
Employment is California.     5.6   NON-DISPARAGEMENT. During Executive’s
employment with Company and thereafter, Executive agrees not to make any
statement or take any action which disparages, defames, or places in a negative
light Company, Company-affiliated entities, or its or their reputation,
goodwill, commercial interests or past and present officers, directors and
employees.     5.7   COOPERATION WITH LEGAL MATTERS. During Executive’s
employment with Company and thereafter, Executive shall cooperate with Company
and any Company-affiliated entity in its or their investigation, defense or
prosecution of any potential, current or future legal matter in any forum,
including but not limited to lawsuits, administrative charges, audits,
arbitrations, and internal and external investigations. Executive’s cooperation
shall include, but is not limited

4



--------------------------------------------------------------------------------



 



      to, reviewing and preparing documents and reports, meeting with attorneys
representing any Company-affiliated entity, providing truthful testimony, and
communicating Executive’s knowledge of relevant facts to any attorneys, experts,
consultants, investigators, employees or other representatives working on behalf
of an Company-affiliated entity. Except as required by law, Executive agrees to
treat all information regarding any such actual or potential investigation or
claim as confidential. Executive also agrees not to discuss or assist in any
litigation, potential litigation, claim, or potential claim with any individual
(or their attorney or investigator) who is pursuing, or considering pursuing,
any claims against the Company or a Company-affiliated entity unless required by
law. In performing the tasks outlined in this Section 5.7, Executive shall be
bound by the covenants of good faith and veracity set forth in ABM’s Code of
Business Conduct and Ethics and by all legal obligations. Nothing herein is
intended to prevent Executive from complying in good faith with any subpoena or
other affirmative legal obligation. Executive agrees to notify the Company
immediately in the event there is a request for information or inquiry
pertaining to the Company, any Company-affiliated entity, or Executive’s
knowledge of or employment with the Company. In performing responsibilities
under this Section, Executive shall be compensated for Executive’s time at an
hourly rate of $250 per hour. However, during any period in which Executive is
an employee of ABM or during the severance period, Executive shall not be so
compensated.     5.8   REMEDIES AND DAMAGES. The parties agree that compliance
with Sections 5.1 — 5.7 of the Agreement is necessary to protect the business
and goodwill of Company, that the restrictions contained herein are reasonable
and that any breach of this Section will result in irreparable and continuing
harm to Company, for which monetary damages will not provide adequate relief.
Accordingly, in the event of any actual or threatened breach of any covenant or
promise made by Executive in Section 5, Company and Executive agree that Company
shall be entitled to all appropriate remedies, including temporary restraining
orders and injunctions enjoining or restraining such actual or threatened
breach. Executive hereby consents to the issuance thereof forthwith by any court
of competent jurisdiction.     5.9   LIMITATIONS. Nothing in this Agreement
shall be binding upon the parties to the extent it is void or unenforceable for
any reason in the State of Employment, including, without limitation, as a
result of any law regulating competition or proscribing unlawful business
practices; provided, however, that to the extent that any provision in this
Agreement could be modified to render it enforceable under applicable law, it
shall be deemed so modified and enforced to the fullest extent allowed by law.

5



--------------------------------------------------------------------------------



 



6.   TERMINATION OF EMPLOYMENT.

  6.1   TERMINATION. Company may terminate Executive’s employment at any time,
for any reason, with or without notice, and with or without Cause. “Cause” means
the occurrence of one of the following: (i) Executive’s serious misconduct,
dishonesty, disloyalty, or insubordination; (ii) Executive’s conviction (or
entry of a plea bargain admitting criminal guilt) of any felony or a misdemeanor
involving moral turpitude; (iii) drug or alcohol abuse that has a material or
potentially material effect on the Company’s reputation and/or on the
performance of Executive’s duties and responsibilities under this Agreement;
(iv) Executive’s failure to substantially perform Executive’s duties and
responsibilities under this Agreement for reasons other than death or
Disability, as defined below; (v) Executive’s repeated inattention to duty for
reasons other than death or Disability; and (vi) any other material breach of
this Agreement by Executive. In the event of a termination following the [for
all employees employed by a Subsidiary company, insert good faith determination
of Cause by the Board of Directors of the Subsidiary company (“Board”) in this
space; for employees of ABM, except for Section 16 officers, insert CEO’s good
faith determination of Cause] Executive shall not be eligible for a prorated
Bonus, or any Severance Benefits, as defined below in Section 6.2.     6.2  
SEVERANCE BENEFITS. In the event Executive is involuntarily terminated in the
absence of a good faith determination of Cause by the Board for reasons other
than Disability or death, Executive shall be offered severance pay and other
benefits in accordance with the ABM Severance Policy in effect at the time of
such termination (“Severance Benefits”). Executive shall be required to execute,
without exercising any right of revocation, a full release of all claims within
21 days following termination of employment in order to be eligible for
Severance Benefits.     6.3   EXCESS PARACHUTE PAYMENTS. Subject to a Severance
Agreement between Executive and the Company approved by the Board of Directors
or the Compensation Committee of ABM Industries Incorporated, if any amount or
benefit to be paid or provided under the ABM Severance Policy, an equity award,
and/or any other agreement between Executive and the Company would be an Excess
Parachute Payment but for the application of this sentence, then the payments
and benefits to be paid or provided under the Severance Program, equity
award(s), and/or any other agreement will be reduced to the minimum extent
necessary (but in no event to less than zero) so that no portion of any such
payment or benefit, as so reduced, constitutes an Excess Parachute Payment;
provided, however, that the foregoing reduction will not be made if such
reduction would result in Executive receiving an amount determined on an
after-tax basis, taking into account the excise tax imposed pursuant to
Section 4999 of the Code, or any successor provision thereto, any tax imposed by
any comparable

6



--------------------------------------------------------------------------------



 



      provision of state law and any applicable federal, state and local income
and employment taxes (the “After-Tax Amount”) less than 90% of the After-Tax
Amount of the severance payments he or she would have received under the
Company’s Severance Policy or under any other agreement without regard to this
clause. Whether requested by the Executive or the Company, the determination of
whether any reduction in such payments or benefits to be provided under this
Agreement or otherwise is required pursuant to the preceding sentence, and the
value to be assigned to the Executive’s covenants in Section 8 hereof for
purposes of determining the amount, if any, of the “excess parachute payment” as
defined in Section 280G of the Code, will be made at the expense of the Company
by the Company’s independent accountants or benefits consultant. The
determination of whether any reduction in Severance Benefits, equity award(s)
and/or any other agreement or otherwise is required pursuant to the preceding
sentence will be made at the expense of the Company by independent accountants
selected by Company or the Company’s benefits consultant. The determination of
whether any reduction in Severance Benefits, an equity award or any other
agreement or otherwise is required pursuant to the preceding sentence will be
made at the expense of the Company by independent accountants selected by
Company or the Company’s benefits consultant. The fact that Executive’s right to
payments or benefits may be reduced by reason of the limitations contained in
this paragraph will not of itself limit or otherwise affect any other rights of
Executive under any other agreement. In the event that any payment or benefit
intended to be provided is required to be reduced pursuant to this paragraph,
Executive will be entitled to designate the payments and/or benefits to be so
reduced in order to give effect to this paragraph. The Company will provide
Executive with all information reasonably requested by Executive to permit
Executive to make such designation. In the event that Executive fails to make
such designation within 10 business days after receiving notice from the Company
of a reduction under this paragraph, the Company may effect such reduction in
any manner it deems appropriate. The term “Excess Parachute Payment” as used in
this paragraph means a payment that creates an obligation for Executive to pay
excise taxes under Section 280G of the Internal Revenue Code of 1986, as
amended, or any successor statute.     6.4   VOLUNTARY TERMINATION BY EXECUTIVE.
At any time, Executive may terminate employment hereunder by giving Company
60 days prior written notice. Executive may terminate employment upon such
shorter period of notice as may be reasonable under the circumstances. For a
voluntary termination for reasons other than the Executive’s Disability,
Executive will not receive any prorated Bonus. Executive shall not be eligible
for any Severance Benefits in the event of his/her resignation. Company reserves
the right to relieve Executive of his/her duties at the Company’s discretion
following notice of Executive’s intent to resign.     6.5   DISABILITY OR DEATH.
Employment hereunder shall automatically terminate upon the death of Executive
and may be terminated at the Company’s discretion

7



--------------------------------------------------------------------------------



 



      as a result of Executive’s Disability. “Disability” means Executive’s
substantial inability to perform Executive’s essential duties and
responsibilities under this Agreement for either 90 consecutive days or a total
of 120 days out of 365 consecutive days as a result of a physical or mental
illness, injury or impairment, all as determined in good faith by the Company.
Upon termination due to death or Disability, Company shall pay when due to
Executive, or, upon death, Executive’s designated beneficiary or estate, as
applicable, any and all previously earned, but as yet unpaid, salary and
reimbursement of business expenses which would have otherwise been payable to
Executive under this Agreement, through the end of the month in which Disability
or death occurs. In the event of termination due to death or Disability, Company
shall pay to Executive, or, in the event of death, to Executive’s designated
beneficiary or estate, as applicable, a prorated Bonus based on the length of
performance in the applicable performance period prior to Disability or death.
Any prorated Bonus payable under this paragraph shall be paid at the end of the
applicable performance period when such payments are made to other participants
and in accordance with the terms of the applicable plan or program. Executive
shall not be eligible for any Severance Benefits in the event of a separation
from employment due to Executive’s death or Disability.     6.6   ACTIONS UPON
TERMINATION. Upon termination of employment hereunder, Executive shall
immediately resign as an officer and/or director of Company and of any Company
subsidiaries or affiliates, including any LLCs or joint ventures, as applicable.
At Company’s request, Executive also agrees to resign from the board of any
Taft-Hartley trust fund joined during his/her employment with Company. Executive
shall promptly return and release all Company property and Confidential
Information, in all forms, in Executive’s possession to Company. Company shall
pay Executive when due any and all previously earned, but as yet unpaid, salary
and reimbursement of business expenses submitted in accordance with Company
policy as in effect     6.7   WITHHOLDING AUTHORIZATION. To the fullest extent
permitted under the laws of the State of Employment hereunder, Executive
authorizes Company to withhold from any Severance Benefits otherwise due to
Executive and from any other funds held for Executive’s benefit by Company, any
damages or losses sustained by Company as a result of any material breach or
other material violation of this Agreement by Executive, pending resolution of
any underlying dispute.

7.   GENERAL PROVISIONS.

  7.1   GOVERNING LAW. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Employment, which, for purposes of this
Agreement, shall mean the state where Executive is regularly and customarily
employed and where Executive’s primary office is located.

8



--------------------------------------------------------------------------------



 



  7.2   NO WAIVER. Failure by either party to enforce any term or condition of
this Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.     7.3
  SEVERABILITY. It is the desire and intent of the parties that the provisions
of this Agreement be enforced to the fullest extent permissible under the law
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, in the event that any provision of this Agreement would be held in
any jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be either automatically deemed so narrowly drawn, or any court of
competent jurisdiction is hereby expressly authorized to redraw it in that
manner, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.     7.4   SURVIVAL. All terms and conditions of this Agreement
which by reasonable implication are meant to survive the termination of this
Agreement, including but not limited to the provisions of Sections 5.1 — 5.6 of
this Agreement, shall remain in full force and effect after the termination of
this Agreement.     7.5   REPRESENTATIONS BY EXECUTIVE. Executive represents and
agrees that Executive has carefully read and fully understands all of the
provisions of this Agreement, that Executive is voluntarily entering into this
Agreement and has been given an opportunity to review all aspects of this
Agreement with an attorney, if Executive chooses to do so. Executive understands
and agrees that Executive’s employment with the Company is at-will and that
nothing in this Agreement is intended to create a contract of employment for any
fixed or definite term. Executive understands he/she is also now eligible for
Severance Benefits to which Executive was not previously entitled and
acknowledges the value of such benefits. Executive also represents that he/she
will not make any unauthorized use of any confidential or Proprietary
Information of any third party in the performance of his/her duties under this
Agreement and that Executive is under no obligation to any prior employer or
other entity that would preclude or interfere with the full and good faith
performance of Executive’s obligations hereunder.     7.6   ENTIRE AGREEMENT.
Unless otherwise specified herein, this Agreement sets forth every contract,
understanding and arrangement as to the employment relationship between
Executive and Company, and may only be changed by a written amendment signed by
both Executive and Company.

9



--------------------------------------------------------------------------------



 



  7.6.a   NO EXTERNAL EVIDENCE. The parties intend that this Agreement speak for
itself, and that no evidence with respect to its terms and conditions other than
this Agreement itself may be introduced in any arbitration or judicial
proceeding to interpret or enforce this Agreement.     7.6.b   OTHER AGREEMENTS.
It is specifically understood and accepted that this Agreement supersedes all
oral and written employment agreements between Executive and Company prior to
the date of this Agreement. However, it is expressly understood that,
notwithstanding any provision to the contrary contained in this Agreement
(whether explicit or implicit), the terms and restrictions set forth in any
Asset Purchase Agreement, Merger Agreement or Stock Purchase Agreement or any
agreements ancillary thereto, entered into by and between Executive and any
ABM-affiliated entity setting forth Executive’s duties under a Covenant Not To
Compete in connection with the sale of such assets, shall remain in full force
and effect during employment and thereafter.     7.6.c   AMENDMENTS. This
Agreement may not be amended except in a writing approved by the CEO and signed
by the Executive and the President or Chief Executive of Company.

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Executive and Company have executed this Agreement as of the
date set forth above.

                      Executive:   (Executive Name)
 
               
 
      Signature:        
 
         
 
   
 
               
 
      Date:        
 
         
 
   
 
                    Company:   (Legal Company Name)
 
               
 
      Signature:        
 
         
 
   
 
               
 
      Title:        
 
         
 
   
 
               
 
      Date:        
 
         
 
   

11